UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 iShares, Inc. (Exact name of registrant as specified in its charter) State of Maryland (State of incorporation or organization) See Below (I.R.S. Employer Identification No.) c/o State Street Bank and Trust Company 200 Clarendon Street, Boston, MA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be Registered Exchange I.R.S. Employer Identification Number iShares Emerging Markets High Yield Bond Fund BATS Exchange, Inc. 45-4082298 iShares Global ex USD High Yield Corporate Bond Fund BATS Exchange, Inc. 45-4082497 iShares Global High Yield Corporate Bond Fund BATS Exchange, Inc. 45-4087874 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates:33-97598 Securities to be registered pursuant to Section 12(g) of the Exchange Act:None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered: For the iShares Emerging Markets High Yield Bond Fund, reference is made to Post-Effective Amendment No. 226 to the Registrant’s registration statement on Form N-1A, filed with the Securities and Exchange Commission (“SEC”) on March 29, 2012, pursuant to paragraph (a) of Rule 485 under the Securities Act of 1933 (Securities Act file number 33-97598 and Investment Company Act file number 811-09102). Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. For the iShares Global ex USD High Yield Corporate Bond Fund, reference is made to Post-Effective Amendment No. 227 to the Registrant’s registration statement on Form N-1A, filed with the SEC on March 29, 2012, pursuant to paragraph (a) of Rule 485 under the Securities Act of 1933 (Securities Act file number 33-97598 and Investment Company Act file number 811-09102). Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. For the iShares Global High Yield Corporate Bond Fund, reference is made to Post-Effective Amendment No. 228 to the Registrant’s registration statement on Form N-1A, filed with the SEC on March 29, 2012, pursuant to paragraph (a) of Rule 485 under the Securities Act of 1933 (Securities Act file number 33-97598 and Investment Company Act file number 811-09102). Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. Item 2. Exhibits 1.Registrant's Articles of Restatement, incorporated herein by reference to Exhibit (a.1) to Post-Effective Amendment No. 31 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on December 22, 2006 (File Nos. 33-97598; 811-09102) (“PEA No. 31”). 2.Registrant's Articles of Amendment, incorporated herein by reference to Exhibit (a.2) of PEA No. 31. 3.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.3) of PEA No. 31. 4.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.4) to Post-Effective Amendment No. 35 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on July 19, 2007 (File Nos. 33-97598; 811-09102). 5.Registrant’s Articles of Amendment, incorporated herein by reference to Exhibit (a.5) to Post-Effective Amendment No. 55 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on March 26, 2008 (File Nos. 33-97598; 811-09102) (“PEA No. 55”). 6.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.6) to PEA No. 55. 7.Registrant’s Articles Supplementary, incorporated herein by reference to Exhibit (a.7) to Post-Effective Amendment No. 79 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on December 23, 2008 (File Nos. 33-97598; 811-09102). 8.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.8) to Post-Effective Amendment No. 100 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on September 28, 2009 (File Nos. 33-97598; 811-09102). 9.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.9) to Post-Effective Amendment No. 105 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on December 23, 2009 (File Nos. 33-97598; 811-09102). 10.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.10) to Post-Effective Amendment No. 132 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on June 30, 2011 (File Nos. 33-97598; 811-09102). 11.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.11) to Post-Effective Amendment No. 140 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on September 9, 2011 (File Nos. 33-97598; 811-09102). 12.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.12) to Post-Effective Amendment No. 151 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on October 6, 2011 (File Nos. 33-97598; 811-09102). 13.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.13) to Post-Effective Amendment No. 160 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on November 1, 2011 (File Nos. 33-97598; 811-09102). 14.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.14) to Post-Effective Amendment No. 205 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on January 30, 2012 (File Nos. 33-97598; 811-09102) (“PEA No. 205”). 15.Registrant's Articles of Amendment, incorporated herein by reference to Exhibit (a.15) to PEA No. 205. 16.Registrant's Articles of Amendment, incorporated herein by reference to Exhibit (a.16) to Post-Effective Amendment No. 207 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on February 10, 2012 (File Nos. 33-97598; 811-09102). 17.Registrant's Articles of Amendment, incorporated herein by reference to Exhibit (a.17) to Post-Effective Amendment No. 224 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on March 23, 2012 (File Nos. 33-97598; 811-09102) (“PEA No. 224”). 18.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.18) to PEA No. 224. 19.Amended and Restated By-Laws, incorporated herein by reference to Exhibit (b.1) to Post-Effective Amendment No. 113 to the Registrant’s registration statement on Form N-1A, which was filed with the SEC on May 3, 2010 (File Nos. 33-97598; 811-09102). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this amendment to its registration statement on Form 8-A to be signed on its behalf by the undersigned, thereto duly authorized. iSHARES, INC. Date: April 2, 2012 By:/s/ Eilleen M. Clavere Eilleen M. Clavere Secretary
